Citation Nr: 0334353	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-18 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fracture of the eighth, eleventh, and twelfth 
thoracic vertebrae, currently evaluated as 10 percent 
disabling with an added 10 percent for demonstrable deformity 
of a vertebral body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from March 1961 to February 
1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that denied an 
increased evaluation for residuals of compression fracture of 
the eighth, eleventh, and twelfth thoracic vertebrae 
(hereinafter thoracic spine disability), currently rated as 
20 percent disabling (consisting of a 10 percent rating for 
limitation of motion of the thoracic spine, with an added 10 
percent for demonstrable deformity of a vertebral body from 
fracture).

The veteran testified before the undersigned at a June 2003 
hearing at the RO.  A copy of the transcript of that hearing 
is of record.  


REMAND

During the June 2003 hearing, the veteran expressed 
disagreement with an October 2002 rating decision in which 
the RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for degenerative disc disease L5-S1.

The Board construes the veteran's statement, contained in the 
written transcript of that hearing, as a timely filed notice 
of disagreement (NOD) on the issue.  38 C.F.R. § 20.201 
(2003).  As a statement of the case has not yet been issued, 
the matter is remanded to the RO for issuance of a statement 
of the case (SOC). See Manlicon v. West, 12 Vet. App. 238 
(1999).

Review of the record shows that additional action by the RO 
is required on the issue of an increased rating for the 
service-connected thoracic spine disability.  While the Board 
regrets the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated.  

The record shows that the veteran underwent VA examinations 
in April 1999, November 2000, and May 2001.  After the 
veteran's November 2000 VA examination, the RO noted that the 
magnetic resonance imaging (MRI) examination had been 
requested for the veteran's cervical, thoracic, and lumbar 
spine, but results provided only for the cervical and lumbar 
spine, which are not service-connected.  MRI results 
pertaining to the thoracic spine should be associated with 
the claims file, if available.

In June 2003 testimony before the undersigned sitting at the 
RO, the veteran offered testimony on the service-connected 
thoracic spine disability, as well as the non service 
connected lumbar and cervical spine.  He testified to 
worsening of his back disorder over time, and that his upper 
back produced severe functional impairment.  He asserted 
taking medications for severe back pain, having to lay down 
every day for an hour or two due to severe back pain which he 
rated at 5 to 7 of 10; pain exacerbated by cold weather, 
worsening towards the middle of the day; difficulties in 
getting dressed, putting on his pants, tying his shoe laces, 
lifting his hands to place items on a shelf above his head, 
or driving long distances.  He testified to spasms and 
numbness in spots on his back, and that he occasionally wore 
a corset.  He also asserted that his disability has worsened 
to the point where he has been unable to hold down a steady 
job for several years, and is only able to work 2 to 3 hours 
at a time, excluding physical labor.

The thoracic spine disability is currently evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5285-5291, for limitation of 
motion and demonstrable deformity of a vertebral body.  See 
38 U.S.C.A. § 4.71a.  The Board notes that the regulations 
used to evaluate diseases and injuries of the spine were 
revised, and became effective on September 26, 2003.  See 38 
C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  The most recent VA examination of the 
veteran's thoracic spine is from May 2001.  Thus, the medical 
evidence of record is both stale and unresponsive to the new 
rating criteria.

Additionally, since the August 1999 rating action, the 
Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)) (2003).  In April 2003, the RO furnished 
the veteran with a VCAA notification letter, as required by 
the VCAA.  However, it does not appear that the veteran has 
been provided notice of the revised rating criteria.  Given 
the change in rating criteria and regulations, the Board 
finds that a new examination is warranted, and further action 
under the VCAA is required.  The examiner should also assess 
any functional loss or functional impairment attributable to 
the thoracic spine disability.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995), and assess the 
effect, if any, of the thoracic disability on the veteran's 
employment.

It is also possible that additional VA treatment records 
exist.  As the case must be remanded for the foregoing 
reasons, the RO should obtain any additional VA treatment 
records.  These records are considered part of the record on 
appeal since they are within VA's constructive possession. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO should issue a statement of 
the case to the  veteran and his 
representative on the issue of whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
degenerative disc disease of L5-S1. 

2.  The veteran should be  advised of the 
time limit in which he may file a 
substantive  appeal on this issue. 38 
C.F.R. § 20.302(b).  Only if an appeal is 
perfected as to this issue, should this 
issue be returned to the Board for 
further appellate consideration.

3.  The RO must review the claims folder 
and obtain all records of VA or private 
treatment for the service-connected 
thoracic spine disability from March 2002 
to the present, with specific attention 
to the report of an MRI of the thoracic 
spine, if such was performed.

4.  The veteran should be afforded a VA 
examination of the thoracic spine by an 
appropriate specialist.  The entire 
claims file must be made available to the 
examiner, and the examiner should note 
such review in the examination report.  
All appropriate tests and studies, to 
include X-rays and range of motion 
studies (the latter expressed in degrees, 
with normal ranges provided for 
comparison purposes) should be conducted, 
and any consultations deemed necessary 
should be accomplished.  All clinical 
findings should be reported, to include 
the outstanding MRI findings if contained 
in the record.

5.  The examiner should: (a) specify 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the thoracic spine 
disability, and the degrees in range of 
motion at which any pain begins; (b) 
specify whether the appellant experiences 
likely additional functional loss due to 
pain or other symptomatology during 
flare-ups of the thoracic spine, and with 
repeated use; (c) express an opinion 
concerning the effect of the thoracic 
spine disability on the veteran's 
employment.

6.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and any other 
applicable legal precedent. 

7.  After RO readjudication with 
consideration of the revised rating 
criteria for spine disabilities and the 
veteran's testimony before the Board, if 
the benefit sought on appeal is not 
granted, the case should be returned to 
the Board, following completion of the 
usual appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


